                                        November 25, 2020

VIA ECF

Honorable Joan M. Azrack
United States District Judge
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

               Re:     S.W., et al v. Garden City Union Free School District, et. al
                       Docket No.: 18 CV 1890 (JMA)(ARL)
                       Our File No.: 5001.422

Dear Judge Azrack:

        We represent the dismissed former defendants, the Board of Education of the Garden
City Union Free School District, Garden City Union Free School District, and Peter Osroff
(hereinafter collectively referred to as “the District”), in the captioned matter. We are writing in
response to the letter from the plaintiffs to your Honor dated November 24, 2020. We object to
the plaintiffs request to adjourn the December 2, 2020 conference.

         Since March 13, 2019, when Judge Bianco granted the District’s Rule 12(b) motion to
dismiss the plaintiffs’ Amended Complaint, no further amended complaint has been filed. Thus,
at this juncture, more than twenty months after the motion to dismiss was granted in full, there is
still no operative pleading. During a telephone conference held on March 31, 2020, the former
plaintiffs were “directed to file an amended complaint or stipulation of discontinuance by
4/30/20.” (Docket Entry # 72). Thereafter, the Court issued a scheduling order and scheduled an
in-person settlement conference for July 8, 2020. The Court also issued an order staying the
deadline for the plaintiffs to file an amended complaint pending the in-person settlement
conference. The July 8th conference was then adjourned by the Court to October 7th. At the
plaintiffs’ request, the October 7th conference was adjourned to December 3rd, initially in person,
and then it was recently converted to a telephone conference.

        There is no legitimate reason to adjourn this conference, which was scheduled several
months ago and has now been converted to a telephone conference. Furthermore, with respect to
the FOIL requests, District has not delayed in responding to the plaintiffs’ continual and
numerous FOIL requests. The District has worked to provide the appropriate response to each
successive FOIL request. Every time a response is provided, the plaintiffs send in another FOIL
and this tactic could go on with no end in sight. The plaintiffs themselves are the cause of the
never-ending record requests, and thus the claim that there are “pending” responses.

        The same is true with the repeated and continual request for a FERPA Hearing. Each time
the plaintiffs have requested it over the years, they have gotten the same response. Merely
Hon. Joan M. Azrack
S.W., et al. v. Garden City UFSD and Osroff
Docket No.: 18 CV 1890 (JMA)(ARL)
November 25, 2020
Page 2 of 3

because the plaintiffs repeat the same requests over and over does not that mean that their request
is pending.

        As far as the allegation that the OCR is investigating the claims again, we do not have
any information on this allegation, and can state that the District has not been contacted by any
OCR investigator. What we do know is that OCR to date has dismissed four claims by the
plaintiffs and the District has not been notified of any current investigation. With that said, the
plaintiffs continually attempt to re-cast relatively minor incidents that occurred years ago into
sinister events with the twisting of words and the conflation of different events. At this juncture,
we will not respond to their outrageous allegations in this limited forum and as we have noted in
the past, will respond to any amended pleading that may be submitted in an appropriate manner,
including another Rule 12 motion to dismiss.

         And lastly, the plaintiffs continue to use the current Covid-19 pandemic to further their
cause to delay the conference and a requirement that they file a complaint. The conference is a
telephone conference that can be joined from any location. If the plaintiffs plan to proceed with a
suit, they should do so, and not continue to make arguments about their case in letters to the
Court. At this point, the plaintiffs should be directed to file an Amended Complaint if they do
not wish to resolve the issues between the parties in the manner previously offered. It is
prejudicial to the District for the plaintiffs to continue to proceed in this Court when there is no
operative pleading.

Settlement Issues

       The telephone conference is a settlement conference. The District has made an offer to
the former plaintiffs that includes expungement as part of a settlement. In addition, we have
included a monetary component as part of a settlement to the extent of the full authority that has
been extended to us. The prior offer likely remains standing, pending formal approval by the
Board of Education.

Conclusion

       For all of the foregoing reasons, the Court should not adjourn the December 2nd telephone
conference. Thank you for your consideration of this matter.

                                        Respectfully yours,

                                SILVERMAN & ASSOCIATES



                                        Lewis R. Silverman
LRS/hj
Hon. Joan M. Azrack
S.W., et al. v. Garden City UFSD and Osroff
Docket No.: 18 CV 1890 (JMA)(ARL)
November 25, 2020
Page 3 of 3

cc:    Via Electronic Delivery

       S.W. and C.W.
       (The email address for N.W. is unknown.)
